Appellant was convicted for the theft of two head of cattle, and his punishment assessed at confinement in the penitentiary *Page 248 
for a term of two years. The indictment contains two counts; the first charges theft generally, and the second charges conversion as hirer and bailee. The second count is as follows: That F. Young * * * "having possession of two head of cattle then and there the property of Mary Rayborne, by virtue of his contract of hiring and borrowing with the said Mary Rayborne, did then and there unlawfully and without the consent of the said Mary Rayborne, the owner thereof, fraudulently convert said two head of cattle to his, the said F. Young's, own use and benefit, and with the intent to deprive the said Mary Rayborne, the owner, of the value of the same, against the peace and dignity of the State." Appellant urges various objections to this count of the indictment. The indictment is sufficient. See White's Ann. Penal Code, sec. 1501, art. 877. Appellant requested various special charges. As far as the same were applicable to the facts of this case, they were covered by the main charge of the court. The charge of the court was very full on every phase of the evidence. The evidence is ample to support the conviction; in fact, shows beyond dispute that appellant was a hirer and bailee of the cattle, and, as such, sold the same. There is no error in the record, and the judgment is affirmed.
Affirmed.